McCLELLAN, J.
In any possible view of the evidence in this case the defendant could not be acquitted under his plea of not guilty. If he merely aided, etc., in the unlawful purchase, etc., of the liquor in question, and did not himself sell the liquor to Bailey, he violated Code 1907, § 7363. That statute provides for a conviction of its violation under an indictment in the usual form. — Darrington v. State, 162 Ala. 60, 50 South. 396. If he sold the liquor to Bailey, he was, of course, guilty beyond question.
There was a plea of not guilty by reason of insanity. The charge, given at the request of the state, instruct*96ing that, if the jury believed the evidence, beyond a reasonable doubt, they could not acquit the defendant, did not conclude against defendant on his plea of insanity. As was proper, the defendant asked, and the court gave special charges submitting, in appropriate form, the issue of his insanity vel non to the jury, and predicating his acquittal on that issue. Under such plea the burden is on the defendant, and the requisite measure of certainty of proof to sustain the plea is set down in Code 1907," § 7175.
There is no error in the record, and the judgment is affirmed.
Affirmed.
Simpson, Mayfield, and Evans, JJ., concur.